Exhibit 10.2
TRUECAR, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT


NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
(“PERFORMANCE UNITS”)




Unless otherwise defined herein, the terms defined in the TrueCar, Inc. 2014
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Performance Unit Award Agreement, including the Notice of Grant of
Performance-Based Restricted Stock Units (the “Notice of Grant”), the Terms and
Conditions of Performance Unit Grant, and any appendices and exhibits attached
thereto (all together, the “Award Agreement”).


Name (“Participant”):
Address:


The undersigned Participant has been granted an Award of Performance-Based
Restricted Stock Units, which are referred to as “Performance Units” in this
Award Agreement.


Date of Grant:   March 16, 2020




Target Number of Performance Units: [__]
Maximum Number of Performance Units: [__]


Vesting Schedule: The number of Performance Units subject to the Award that may
vest will be determined as specified in the Performance Unit Award
Determination, Vesting and Issuance Criteria attached as Attachment I to this
Notice of Grant (the “Vesting and Issuance Criteria”). The Target Number of
Performance Units represent the number of Performance Units that would vest if
the Participant satisfies the service vesting conditions set forth in the
Vesting and Issuance Criteria and the Company achieves exactly 100% of the
Company’s target performance goal specified in the Vesting and Issuance
Criteria. In no event will more than the Maximum Number of Performance Units
vest. Except as provided in Section 10 of the Vesting and Issuance Criteria, the
terms of this Award Agreement supersede any employment agreement, including but
not limited to the Employment Agreement dated [__] by and between Participant
and the Company, and any amendments thereto or restatements thereof (together,
the “Employment Agreement”), or other individual agreement between the
Participant and the Company and any generally applicable severance or
change-in-control plan, policy, or practice, whether written or unwritten, of
the Company to the extent that such agreement, plan, policy or practice provides
for vesting acceleration of equity awards, such that the terms of the Award
Agreement constitutes the entire agreement between the Company and Participant
with respect to the Award. Except to the extent otherwise specified in the
Vesting and Issuance Criteria, in the event Participant ceases to be a Service
Provider for any or no reason before Participant vests in the Performance Units,
the Performance Units and Participant’s right to acquire any Shares hereunder
will immediately terminate.





--------------------------------------------------------------------------------



Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof, except as
explicitly set forth in this Award Agreement. Participant has reviewed the Plan
and this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of this Award Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.




PARTICIPANT     TRUECAR, INC.




                    
Signature      By




              John Foster     
Print Name      Print Name




EVP, Chief People Officer   
Title













--------------------------------------------------------------------------------



Attachment I


Performance Unit Award Determination, Vesting and Issuance Criteria


The number of Performance Units that may vest will be determined in accordance
with the following criteria. Certain capitalized terms used herein have the
meanings set forth in Section 11 of this Attachment I (the “Vesting and Issuance
Criteria”).


1. Company Performance Criteria and Performance Period:


The number of Performance Units that may vest will be determined by reference to
the Company’s relative total shareholder return defined as its compound annual
growth rate (“CAGR”) over a three-year performance period from March 16, 2020
through March 15, 2023 (or if March 15, 2023 is not a trading day, ending on the
immediately preceding trading date) (the “Performance Period” and the last day
of the Performance Period, the “Performance & Service Period End Date”) as
measured versus the CAGR performance of the Russell 2000 Total Return Index
(RUTTR) (collectively, the “Index Companies” and each an “Index Company”) during
the Performance Period.


2. Company Performance and Eligible Vesting Levels:


The number of Performance Units, if any, that become eligible to vest will
determined by reference to the Company CAGR performance level as a percentage of
the CAGR of the Index Companies during the Performance Period, rounded to the
nearest whole percentage, as indicated in the chart below, with linear
interpolation between the designated performance levels:



Company CAGR% of Target Number of Performance Units Eligible to Vest50% or less
of CAGR of Index Companies0%51% of CAGR of Index Companies2%75% of CAGR of Index
Companies50%100% of CAGR of Index Companies100%125% or more of CAGR of Index
Companies150%



The maximum number of Performance Units that may vest is 150% of the Target
Number of Performance Units set forth in the Notice of Grant. By way of further
explanation of the above chart, if the Company’s CAGR is exactly equal to 100%
of the CAGR of the Index Companies during the Performance Period, 100% of the
Target Number of Performance Units are eligible vest. For each percentage that
the Company’s CAGR exceeds the CAGR of the Index Companies during the
Performance Period, rounded to the nearest whole percentage, an additional 2% of
the Target Number of Performance Units are eligible to vest. (up to a maximum of
150% of the Target Number of Performance Units) For every percentage that the
Company’s CAGR is below the CAGR of the Index Companies during the Performance
Period, rounded to the nearest whole percentage, 2% of the Target Number of
Performance Units will not be eligible to vest, such that



--------------------------------------------------------------------------------



none of the Performance Units are eligible to vest if the Company’s CAGR equals
50% or less of the CAGR of the Index Companies during the Performance Period.


3. CAGR Calculation Criteria:


“CAGR” as applied to the Company and the Index Companies means the compound
annual growth in stock price from the beginning to the end of the Performance
Period calculated as provided below, plus dividends and distributions made or
declared (assuming such dividends or distributions are reinvested in the common
stock of the Company or applicable Index Company) during the Performance Period,
expressed as a percentage return. For purposes of computing CAGR, the stock
price at the beginning of the Performance Period will be deemed to be equal to
the average trading price during the 20 consecutive trading day period ending on
and inclusive of March 16, 2020, and the stock price at the end of the
Performance Period will be deemed to be equal to the average trading price
during the 20 consecutive trading day period ending on and inclusive of the
Performance & Service Period End Date, adjusted for stock splits or similar
changes in capital structure.


4. Service Requirement. Except as specifically provided in Sections 7 and 8
below, the Participant must remain a Service Provider through the Performance &
Service Period End Date in order for any Performance Units to vest.


5. Award Determination. As soon as practicable upon the Performance & Service
Period End Date or within the 90-day period thereafter, the Committee will
determine the applicable number of Performance Units that will vest based on the
applicable percentile level of the Company’s CAGR during the Performance Period
as measured versus the CAGR of the Index Companies during the Performance
Period, and such determination will be final and binding on the Participant. The
date of the Committee’s determination is the “Determination Date.” In all
instances, if a Change in Control Transaction occurs on or following the
Performance & Service Period End Date, the Determination Date must occur prior
to such Change in Control Transaction. Any Performance Units that are not
determined to vest on the Determination Date will immediately terminate and be
forfeited on the Determination Date.


6. Share Issuance. Except as specifically provided below, Shares will be issued
in respect of the number of Performance Units determined to have vested on the
Determination Date as soon as practicable within the 30-day period following the
Determination Date, and in all cases during the 2023 calendar year. Upon any
separation from service upon which Participant does not, pursuant to the terms
hereof, remain eligible to vest in some or all of the Performance Units, those
Performance Units in which Participant is no longer eligible to vest will
immediately terminate and be forfeited.


7. Effect of Qualifying Termination and Retirement; Death or Disability; Change
in Change in Control Transaction; Termination on or after Performance & Service
Period End Date.


(a) Pro-Rata Vesting Upon Qualifying Termination or Retirement Preceding
Performance & Service Period End Date. Subject to Section 7(b) below, in the
event of a Qualifying Termination or Retirement of the Participant, in each
case, prior to the Performance



--------------------------------------------------------------------------------



& Service Period End Date and subject to the Release Requirement, the number of
Performance Units that will be eligible to vest on the Determination Date will
be a pro-rata portion of the number of Performance Units that would have vested
had the Participant remained a Service Provider through the Performance &
Service Period End Date. Such pro-rata portion will be determined by taking the
number of Performance Units, if any, that would have vested based on the actual
applicable percentile level of the Company’s CAGR achieved during the
Performance Period had the Participant remained a Service Provider through the
Performance & Service Period End Date (the “Default Number of Units”) and
multiplying it by the percentage determined by taking the number of days the
Participant was a Service Provider from and including the first day of the
Performance Period through and including the date of such Qualifying Termination
or Retirement, as applicable, and dividing such number by the total number of
days in the Performance Period. The resulting number of pro-rata Performance
Units, if any, will be rounded down to the nearest whole number of Performance
Units. If Participant returns to Service Provider status after such Qualifying
Termination or Retirement, Participant will not be credited for any days of
service following the original Qualifying Termination or Retirement, as
applicable, for purposes of calculating the pro-ration hereunder. Shares will be
issued in respect of the pro-rata number of the Performance Units that vest on
the Determination Date, if any, during the 30-day period following the
Determination Date, and in all cases during 2023 calendar year. Any Performance
Units that do not vest on the Determination Date will immediately terminate and
be forfeited on the Determination Date.


(b) Impact of Qualifying Termination or Retirement Followed By Change in Control
Transaction. Notwithstanding anything in the Plan to the contrary, the first two
paragraphs of Section 14(c) of the Plan will not apply to this Award. In the
event a Qualifying Termination or Retirement is followed by a Change in Control
Transaction that precedes the Performance & Service Period End Date, then,
subject to the Release Requirement, the number of Performance Units that will
vest upon the Change in Control Transaction will be determined on a pro-rata
basis as calculated in Section 7(a) above, except that the Change in Control
Transaction Determined Units (as defined in Section 8(a)) will be substituted
for the Default Number of Units. Any Performance Units that do not vest in
connection with the Change in Control Transaction will immediately terminate and
be forfeited. Shares will be issued in respect of the pro-rata number of the
Performance Units that vest upon the Change in Control Transaction in accordance
with this Section 7(b), if any, upon the Change in Control Transaction or during
the 60-day period following the Change in Control Transaction; provided,
however, that in the event the acquiring, surviving or continuing entity will
not assume, continue or substitute the Award in the Change in Control
Transaction, immediately prior to the Change in Control Transaction. In no event
will Participant have the ability to determine the calendar year of any such
issuance.


(c) Impact of Death or Disability. Upon the Participant’s termination due to
Participant’s death or Disability that occurs prior to the Performance & Service
Period End Date and prior to any Change in Control Transaction, the Award shall
immediately vest with respect to the Target Number of Performance Units upon the
Participant’s termination due to death or Disability, and any Performance Units
that do not vest upon such termination due to death or Disability will
immediately terminate and be forfeited on such date. Shares will be issued in
settlement of the number of Performance Units that vest pursuant to the prior
sentence within sixty (60) days following the date of the Participant’s death or
Disability, as applicable. In no



--------------------------------------------------------------------------------



event will Participant (or the Participant’s estate or beneficiaries) have the
ability to determine the calendar year of any such issuance.


(d) Terminations Following the Performance & Service Period End Date. Upon the
Participant’s termination for any reason that occurs on or after the Performance
& Service Period End Date (with no Change in Control Transaction occurring
before the Performance & Service Period End Date) but before the Determination
Date, the number of Performance Units that vest will be determined as provided
in Section 5 and such Shares, if any, will vest on the Determination Date and
will be issued to the Participant within the 30-day period following such
Determination Date as provided in Section 6.


8. Impact of Change in Control Transaction Preceding the Performance & Service
Period End Date. Notwithstanding anything in the Plan to the contrary, the first
two paragraphs of Section 14(c) of the Plan will not apply to this Award.


(a) Measurement of Performance. In the event of a Change in Control Transaction
that occurs before the Performance & Service Period End Date, the number of
Performance Units that may potentially vest will be determined immediately prior
to the Change in Control Transaction based upon the Company’s CAGR performance
as measured versus the Index Companies’ CAGR performance during the portion of
the Performance Period that precedes the effective date of the Change in Control
Transaction (the “CIC Achievement Level”). For purposes of such determination,
the Company’s ending stock price will be the sale price of the Shares in the
Change in Control Transaction and the ending stock price of the Index Companies
will be the average price of a share of common stock of the Index Companies over
the 20 consecutive trading days ending on and inclusive of the effective date of
the Change in Control Transaction. For avoidance of doubt, this provision is
intended to result in determination of a number of Performance Units that may
potentially vest that will correspond to the CIC Achievement Level, without
Committee determination (such CIC Achievement Level determined number of
Performance Units are the “Change in Control Transaction Determined Units”). Any
Performance Units that do not vest or become eligible to vest based upon the CIC
Achievement Level will immediately terminate and be forfeited upon the Change in
Control Transaction.


(b) Post-Change in Control Transaction Continued Service Condition. In the event
of a Change in Control Transaction that precedes the Performance & Service
Period End Date where the acquiring, surviving or continuing entity assumes,
continues or substitutes the Award on substantially the same terms and
conditions as in effect prior to the Change in Control Transaction, with respect
to any Participant who has not terminated in a Qualifying Termination prior to
the Change in Control Transaction, the Participant must remain a Service
Provider through the Performance & Service Period End Date in order for the
Change in Control Transaction Determined Units to vest (the “Change in Control
Transaction Continued Service Requirement”), and the Change in Control
Transaction Determined Units (less any Performance Units that have previously
vested upon Participant’s becoming Retirement Eligible in accordance with
Section 8(d)) shall vest upon, and Shares will be issued in settlement of such
Change in Control Transaction Determined Units within sixty (60) days following,
the Performance & Service Period End Date. For the avoidance of doubt, in
connection with any such assumption, continuation or substitution, the Change in
Control Transaction Determined Units are



--------------------------------------------------------------------------------



automatically converted into a time-based vesting award and the Company CAGR
performance goals shall no longer apply.


(c) Qualifying Termination Following a Change in Control Transaction.
Notwithstanding the foregoing, if there is a Change in Control Transaction that
precedes the Performance & Service Period End Date, then, subject to the Release
Requirement, in the event of Participant’s Qualifying Termination upon or
following the Change in Control Transaction and prior to the Performance &
Service Period End Date, the Change in Control Transaction Continued Service
Requirement will be waived and the Change in Control Transaction Determined
Units (less any Performance Units that previously have vested upon Participant’s
becoming Retirement Eligible in accordance with Section 8(d)) will immediately
vest on the date of such termination. Except as provided under Section 8(f)),
Shares will be issued in settlement of the Change in Control Transaction
Determined Units, if any, within sixty (60) days following the date of the
Participant’s Qualifying Termination. In no event will Participant (or the
Participant’s estate or beneficiaries) have the ability to determine the
calendar year of any such issuance. Any Performance Units that do not vest in
connection with such Qualifying Termination will immediately terminate and be
forfeited.


(d) Retirement Eligibility Following a Change in Control Transaction. Further,
subject to Section 8(f) below, if there is a Change in Control Transaction that
precedes the Performance & Service Period End Date, Participant is a Service
Provider as of the date of the Change of Control Transaction, and (x) is
Retirement Eligible as of the date of the Change in Control Transaction, or (y)
first becomes Retirement Eligible following the Change in Control Transaction
but prior to the Performance & Service Period End Date, the Change in Control
Transaction Continued Service Requirement will be partially waived such that the
“Retirement Eligibility Units” (as defined below) shall vest on, and shares will
be issued in settlement thereof, within sixty (60) days following, (i) if
Participant is Retirement Eligible at the time of the Change in Control
Transaction, the date of the Change in Control Transaction, or (ii) if
Participant first becomes Retirement Eligible following the date of the Change
in Control Transaction, the date on which Participant first becomes Retirement
Eligible. In no event will Participant have the ability to determine the
calendar year of any such issuance. “Retirement Eligibility Units” means the
number of Performance Units, rounded down to the nearest whole number of
Performance Units, determined by taking the Change in Control Transaction
Determined Units and multiplying it by (x) if Participant is Retirement Eligible
at the time of the Change in Control Transaction, the percentage determined by
taking the number of days the Participant was a Service Provider from and
including the first day of the Performance Period through and including the date
of the Change in Control Transaction, as applicable, and dividing such number by
the total number of days in the Performance Period, or (y) if Participant first
becomes Retirement Eligible following the date of the Change in Control
Transaction, the percentage determined by taking the number of days the
Participant was a Service Provider from and including the first day of the
Performance Period through and including the date Participant first becomes
Retirement Eligible, and dividing such number by the total number of days in the
Performance Period. Any Change in Control Determined Units that do not vest upon
a Change in Control Transaction or upon later Retirement Eligibility under this
Section 8(d) will remain outstanding and eligible to vest under the remaining
provisions of this Award Agreement and shall terminate and forfeit in accordance
with such remaining provisions. In the event that Participant incurs a
Qualifying Termination or terminates due to death or Disability, in either



--------------------------------------------------------------------------------



case, on the same date as the pro-rata vesting under this Section 8(d) otherwise
would occur, this Section 8(d) shall not apply, and Participant shall not vest
in the Retirement Eligibility Units pursuant this Section 8(d) but instead shall
vest, if at all, under the applicably Qualifying Termination-related
acceleration of vesting provisions herein.


(e) Impact of Death or Disability Following a Change in Control Transaction.
Additionally, if the Participant terminates due to Participant’s death or
Disability upon or at any time following the Change in Control Transaction and
prior to the Performance & Service Period End Date, the Change in Control
Transaction Continued Service Requirement will be waived and the Change in
Control Transaction Determined Units (less any Performance Units that previously
have vested upon Participant’s becoming Retirement Eligible in accordance with
Section 8(d)) will immediately vest on the date of such termination. Except as
provided under Section 8(f)) will immediately vest on the date of such
termination and Shares will be issued in settlement of the Change in Control
Transaction Determined Units, if any, within sixty (60) days following the date
of the Participant’s termination due to Participant’s death or Disability. In no
event will Participant (or the Participant’s estate or beneficiaries) have the
ability to determine the calendar year of any such issuance.


(f) Non-Assumption of Award by Buyer. In the event of a Change in Control
Transaction where the acquiring, surviving or continuing entity will not assume,
continue or substitute the Award on substantially the same terms and conditions
as in effect prior to the Change in Control Transaction, and provided that
Participant is a Service Provider as of immediately prior to such Change in
Control Transaction, the Change in Control Transaction Determined Units will
vest immediately prior to the Change in Control Transaction and the Shares will
be issued in settlement of the vested Change in Control Transaction Determined
Units immediately prior to the Change in Control Transaction.


9. Application of Section 409A. The Award is intended to be exempt from the
requirements of Section 409A of the Code, or if not so exempt, to otherwise
comply with the requirements of Section 409A of the Code, so that none of the
Performance Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted consistent with this intent. To that
end, the provisions of Section 4(c) of the “Terms and Conditions of Performance
Unit Grant” of this Award Agreement specifically apply.


10. Section 280G. Notwithstanding anything herein to the contrary, the Section
of the Employment Agreement entitled “Limitation on Payments” shall apply to
this Award. If the Employment Agreement is amended or restated, any successor
provision to the “Limitation on Payments” section shall apply.


11. Definitions. For purposes of this Award, the following definitions shall
apply:


(a) “Cause” means: (i) Participant’s failure to perform his assigned duties
responsibilities as an employee (other than a failure resulting from
Participant’s Disability) after written notice thereof from the Company
describing Participant’s failure to perform such duties or responsibilities;
(ii) Participant engaging in any act of dishonesty, fraud or misrepresentation
with respect to the Company; (iii) Participant’s violation of any federal or
state law or regulation



--------------------------------------------------------------------------------



applicable to the business of the Company or its affiliates; (iv) Participant’s
breach of any confidentiality agreement or invention assignment agreement
(including, but not limited to, the Confidential Information Agreement) between
Participant and the Company (or any affiliate of the Company); or (v)
Participant being convicted of, or entering a plea of nolo contendere to, any
crime. For purposes of clarity, Participant’s termination of employment due to
death or Disability is not, by itself, deemed to be a termination by the Company
other than for Cause or a resignation for Good Reason.


(b) “Change in Control Transaction” means a Change in Control, as such term is
defined in the Plan, that occurs on or after the Date of Grant.


(c) “Disability” means Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees. In all
cases, determination of “Disability” shall be made consistent with the
requirements of Section 409A.


(d) “Good Reason” means Participant’s resignation within thirty (30) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Participant’s consent:
(i) a material reduction in Participant’s base salary which reduction is not
applicable to a majority of the Company’s senior management, provided that any
material reduction in Participant’s base salary for which there is a
substitution with compensation and benefits that, in the aggregate, are
substantially equivalent in value to the reduction in Participant’s base salary,
will not constitute “Good Reason”; (ii) a material reduction of Participant’s
authority, duties or responsibilities, unless Participant is provided with a
comparable position; provided, however, that a reduction in authority, duties,
or responsibilities primarily by virtue of the Company being acquired and made
part of a larger entity whether as a subsidiary, business unit or otherwise (as,
for example, when an officer of the Company retains such title following an
acquisition where the Company becomes a wholly owned subsidiary of the acquirer,
but is not made an officer of the acquiring corporation) will not constitute
“Good Reason”; or (iii) a material change in the geographic location of
Participant’s primary work facility or location; provided, that a relocation of
fifty (50) miles or less from Participant’s then present location or to
Participant’s home as his primary work location will not be considered a
material change in geographic location. In order for an event to qualify as Good
Reason, Participant must not terminate employment with the Company without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date of such notice, and such grounds must not
have been cured during such time. Any resignation for Good Reason must occur
within two (2) years of the initial existence of the acts or omissions
constituting the grounds for “Good Reason”.


(e) “Qualifying Termination” means (i) the Participant’s termination by the
Company without Cause, or (ii) the Participant’s resignation for Good Reason.



--------------------------------------------------------------------------------





(f) “Release Requirement” means the Participant’s provision to the Company
following termination as a Service Provider of an executed waiver and general
release of claims in a form reasonably acceptable to the Company (the “Release”)
no later than 45 days following such termination, and such Release becoming
effective in accordance with its terms no later than 54 days following such
termination.


(g) “Retirement” means the Participant’s voluntary termination other than for
Good Reason on or after becoming Retirement Eligible.


(h) “Retirement Eligible” means, as of a given date that occurs on or after May
15, 2022, the Participant is a current Service Provider and (i) the Participant
is then at least age 65, and (ii) the Participant has continuously served as a
Service Provider for not less than five years (measured back from, and inclusive
of, the given date of determination).


(g) “Separation from Service” means the Participant’s “separation from service”
for purposes of Section 409A of the Code.











--------------------------------------------------------------------------------



TRUECAR, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT


TERMS AND CONDITIONS OF PERFORMANCE UNIT GRANT




1. Grant of Performance Units. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Grant of Performance Units of this Award
Agreement (the “Notice of Grant”) under the Plan an Award of Performance Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and this
Award Agreement, the terms and conditions of the Plan shall prevail.


2. Company’s Obligation to Pay. Each Performance Unit represents the right to
receive a Share on the date it vests. Unless and until the Performance Units
will have vested in the manner set forth in Section 3 or 4, Participant will
have no right to payment of any such Performance Units. Prior to actual payment
of any vested Performance Units, such Performance Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.


3. Vesting Schedule. The Performance Units awarded by this Award Agreement will
vest as specified in the Vesting and Issuance Criteria.


4. Payment after Vesting.


(a) General Rule. Subject to Section 7, any Performance Units that vest will be
paid to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b) and 4(c), such vested Performance Units shall be paid
in whole Shares as specified in the Vesting and Issuance Criteria. In no event
will Participant be permitted, directly or indirectly, to specify the taxable
year of payment of any Performance Units payable under this Award Agreement.


(b) Acceleration.


(i) Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Units at any time, subject to the terms of the Plan. If
so accelerated, such Performance Units will be considered as having vested as of
the date specified by the Administrator. If Participant is a U.S. taxpayer, the
payment of Shares vesting pursuant to this Section 4(b) shall in all cases be
paid at a time or in a manner that is exempt from, or complies with, Section
409A. The prior sentence may be superseded in a future agreement or amendment to
this Award Agreement only by direct and specific reference to such sentence.


(ii) Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the
Performance Units accelerates in



--------------------------------------------------------------------------------



connection with Participant’s termination as a Service Provider (provided that
such termination is a “separation from service” within the meaning of Section
409A, as determined by the Company), other than due to Participant’s death, and
if (x) Participant is a U.S. taxpayer and a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider
and (y) the payment of such accelerated Performance Units will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Performance Units will not be
made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless Participant dies
following his or her termination as a Service Provider, in which case, the
Performance Units will be paid in Shares to Participant’s estate as soon as
practicable following his or her death.


(c) Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from the
requirements of Section 409A, or if not so exempt, to otherwise comply with the
requirements of Section 409A, so that none of the Performance Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms in this Award Agreement will be interpreted to be so exempt or so comply.
Each payment payable under this Award Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). To
that end, and notwithstanding anything in the Award Agreement or in the Plan to
the contrary, subject to Section 4(b)(ii) of these “Terms and Conditions of
Performance Unit Grant” of this Award Agreement, payment in the form of issuance
of Shares in settlement of any vested portion of the Award will be made as
provided in the Vesting and Issuance Criteria of this Award Agreement and in all
cases by March 15 of the calendar year following the calendar year in which
occurs the first date on which the applicable Performance Units are no longer
subject to a substantial risk of forfeiture for purposes of Section 409A. In no
event will the Company or any Service Recipient (as defined below) have any
liability or obligation to reimburse, indemnify or hold harmless Participant for
any taxes or costs that may be imposed on or incurred by Participant as a result
of Section 409A. Subject to Section 23 of these “Terms and Conditions of
Performance Unit Grant” of this Award Agreement, Participant and the Company
agree to work together in good faith to consider amendments to this Award
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Payment under Section 409A. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.


5. Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.


6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s



--------------------------------------------------------------------------------



designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


7. Tax Obligations
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Performance Units, including, without
limitation, (a) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Employer or other payment of tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, (b) the Participant’s and, to the extent required by the Company
(or Service Recipient), the Company’s (or Service Recipient’s) fringe benefit
tax liability, if any, associated with the grant, vesting, or exercise of the
Performance Units or sale of Shares, and (c) any other Company (or Service
Recipient) taxes the responsibility for which the Participant has, or has agreed
to bear, with respect to the Performance Units (or exercise thereof or issuance
of Shares thereunder) (collectively, the “Tax Obligations”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient. Participant further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Performance Units, including, but not limited to, the grant, vesting or
settlement of the Performance Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Service Recipient (or former employer,
as applicable) may be required to withhold or account for Tax Obligations in
more than one jurisdiction. If Participant fails to make satisfactory
arrangements for the payment of any required Tax Obligations hereunder at the
time of the applicable taxable event, Participant acknowledges and agrees that
the Company may refuse to issue or deliver the Shares.


(b) Tax Withholding. When Shares are issued as payment for vested Performance
Units, Participant generally will recognize immediate U.S. taxable income if
Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Service Recipient shall withhold the amount required to be
withheld for the payment of Tax Obligations, whether arising at the time of
vesting, delivery of Shares, or whenever otherwise due. The Administrator, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may permit Participant to satisfy such Tax Obligations, in whole or in
part (without limitation), if permissible by applicable local law, by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable



--------------------------------------------------------------------------------



Shares having a Fair Market Value equal to the amount of such Tax Obligations,
(c) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the company and/or the Service
Recipient, (d) delivering to the Company already vested and owned Shares having
a Fair Market Value equal to such Tax Obligations, or (e) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount of the Tax Obligations. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant and, until determined otherwise by the
Company, this will be the method by which such Tax Obligations are satisfied.
Further, if Participant is subject to tax in more than one jurisdiction between
the Date of Grant and a date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges and agrees that the Company and/or the
Service Recipient (and/or former employer, as applicable) may be required to
withhold or account for tax in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of such Tax Obligations
hereunder at the time any applicable Performance Units otherwise are scheduled
to vest, Participant will permanently forfeit such Performance Units and any
right to receive Shares thereunder and the Performance Units will be returned to
the Company at no cost to the Company. Participant acknowledges and agrees that
the Company may refuse to deliver the Shares if such Tax Obligations are not
delivered at the time they are due.


8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Prior to the date that Shares are issued to
the Participant in settlement of any vested Performance Units, the Participant
does not have the right to vote such Shares that may be issued in respect of the
Performance Units or receive any dividends in respect of such Shares, and no
dividend equivalents will be credited to the Performance Units. After any
issuance of Shares in settlement of vested Performance Units, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.


9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS PERFORMANCE UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE



--------------------------------------------------------------------------------



RECIPIENT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.


10. Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


11. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:


(a) the grant of the Performance Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units, even if Performance Units have
been granted in the past;


(b) all decisions with respect to future Performance Units or other grants, if
any, will be at the sole discretion of the Company;


(c) Participant is voluntarily participating in the Plan;


(d) the Performance Units and the Shares subject to the Performance Units are
not intended to replace any pension rights or compensation;


(e) the Performance Units and the Shares subject to the Performance Units, and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(f) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;


(g) for purposes of the Performance Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Performance Units under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless



--------------------------------------------------------------------------------



Participant is providing bona fide services during such time); the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the Performance Units grant
(including whether Participant may still be considered to be providing services
while on a leave of absence);


(h) unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Performance Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and


(i) the following provisions apply only if Participant is providing services
outside the United States:


(i) the Performance Units and the Shares subject to the Performance Units are
not part of normal or expected compensation or salary for any purpose;


(ii) Participant acknowledges and agrees that none of the Company, the Employer
or any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Performance Units or of any amounts due to
Participant pursuant to the settlement of the Performance Units or the
subsequent sale of any Shares acquired upon settlement; and


(iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Performance Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary and the Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.


12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


13. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Performance
Unit grant materials by and among, as applicable, the Employer, or other Service
Recipient the Company and any Parent or



--------------------------------------------------------------------------------



Subsidiary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.


Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Performance
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Service Recipient will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Performance Units or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.


14. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at TrueCar, Inc., 120
Broadway, 2nd Floor, Santa Monica, CA 90401, or at such other address as the
Company may hereafter designate in writing.


15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Units awarded under
the Plan or



--------------------------------------------------------------------------------



future Performance Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


16. No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.


17. Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.


18. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Performance Units as the Administrator may establish from
time to time for reasons of administrative convenience.


19. Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


20. Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be



--------------------------------------------------------------------------------



personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.


21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.


23. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Units.


24. Governing Law; Venue; Severability. This Award Agreement and the Performance
Units are governed by the internal substantive laws, but not the choice of law
rules, of California. For purposes of litigating any dispute that arises under
these Performance Units or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Los Angeles County, California, or
the federal courts for the United States for the Central District of California,
and no other courts, where this Award Agreement is made and/or to be performed.
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Award
Agreement shall continue in full force and effect.


25. Recovery. This Award and any shares issued in settlement of this Award are
subject to recoupment in accordance with the Company’s Incentive Compensation
Recoupment Policy, any clawback policy adopted pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or is otherwise adopted pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of or agreement, including but not limited to the
Employment Agreement, with the Company.


26. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the



--------------------------------------------------------------------------------



subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.


27. Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Performance Unit grant shall be subject to any special terms and conditions
set forth in the appendix (if any) to this Award Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Country Addendum (if any), the special terms and conditions for such country
will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.



